DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  BENJAMIN K. SHARFI, TRUSTEE FOR BENJAMIN SHARFI 2002
   TRUST, THE BUCCANEER CONDOMINIUM OF PALM BEACH
               SHORES, INC., and BUCC18, LLC,
                         Appellants,

                                     v.

         GREAT AMERICAN LIFE INSURANCE COMPANY,
     STATE OF FLORIDA, DEPARTMENT OF ENVIRONMENTAL
   PROTECTION, and BOARD OF TRUSTEES FOR THE INTERNAL
                IMPROVEMENT TRUST FUND,
                         Appellees.

                               No. 4D19-112

                              [March 12, 2020]

   Appeal from the State of Florida, Department of Environmental
Protection, Division of Administrative Hearings, L.T. OGC Case No. 17-
0896, DOAH Case No. 17-6840.

   Jason Gonzalez and Amber Stoner Nunnally of Shutts & Bowen LLP,
Tallahassee, for appellants.

  Justin G. Wolfe, General Counsel, and Jeffrey Brown, Tallahassee, for
appellees State of Florida, Department of Environmental Protection, and
Board of Trustees of the Internal Improvement Trust Fund.

   Andrew J. Baumann of Lewis, Longman & Walker, P.A., West Palm
Beach, and John W. Wallace of Lewis, Longman & Walker, P.A.,
Jacksonville, for appellee Great American Life Insurance Company.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.
2